HEDRICK, Judge.
In their brief, petitioners assert:
“The Trial Court erred in violation of Petitioners’ rights secured to them by the Sixth Amendment, the Eighth Amendment and the due process and equal protection clauses of the Fourteenth Amendment to the Constitution of the United States and Article I, Sections 1, 19, 23, 27, 35 and 36 of the Constitution of the State of North Carolina by setting an excessive bail for the Petitioners Grant and Reddy in the amount of $50,000.00 and Petitioner Parker in the amount of $25,000.00.”
We do not agree.
There is no constitutional right to bond pending appeal. In re Ferguson, 235 N.C. 121, 68 S.E. 2d 792 (1952). In their brief, petitioners state that “bail pending appeal is purely statutory.”
With respect to appearance bonds pending appeal, G.S. 15-183 provides, “When any person convicted of a misdemeanor or felony other than a capital offense and sentenced by the court, shall appeal, the court shall allow such person to give bail pending appeal . ” The amount of bond pending appeal is largely within the discretion of the trial judge. In re Ferguson, supra; State v. Parker, 220 N.C. 416, 17 S.E. 2d 475 (1941); State v. McDonald, 6 N.C. App. 627, 170 S.E. 2d 551 (1969). It is fundamental that a discretionary ruling of a trial judge is conclusive on appeal in the absence of a showing of abuse of discretion. Highway Commission v. Hemphill, 269 N.C. 535, 153 S.E. 2d 22 (1967) ; Highway Commission v. Coggins, 262 N.C. 25, 136 S.E. 2d 265 (1964) ; Samons v. Meymandi, 9 N.C. App. 490, 177 S.E. 2d 209 (1970), cert. den. 277 N.C. 458, 178 S.E. 2d 225 (1971); State v. Huffstetler, 1 N.C. App. 405, 161 S.E. 2d 617 (1968).
On the record before us, petitioners have failed to show that the trial judge abused his discretion when he set the appearance bond pending appeal for Reddy in the amount of $50,000, for Grant in the amount of $50,000 and for Parker in the amount of $25,000. The amounts of the appearance bonds are clearly reasonable and proper when considered in the light of the facts found by Judge Snepp.
*526Next petitioners contend that certain of the conditions upon which the bonds of the respective petitioners would be reduced are “unlawful and unconstitutional.” We do not agree.
Obviously, if the trial judge did not abuse his discretion in setting appearance bond for Reddy in the amount of $50,000, for Grant in the amount of $50,000, and for Parker in the amount of $25,000, it would not be an abuse of discretion to impose conditions upon the petitioners to fix the bonds in a reduced amount.
Finally, petitioners contend that the trial court erred in the admission and exclusion of testimony at the hearing on 8 August 1972. We do not agree.
In many kinds of judicial hearings the rules of evidence as generally understood are disregarded. State v. Morton, 252 N.C. 482, 114 S.E. 2d 115 (1960) ; State v. Cooper, 238 N.C. 241, 77 S.E. 2d 695 (1953) ; State v. Peatross, 11 N.C. App. 550, 181 S.E. 2d 763 (1971) ; Stansbury, N. C. Evidence 2d, § 4a.
The hearing before Judge Snepp on 8 August 1972 was ordered by this court “for the purpose of determining the reasonable and proper amount to be set for appearance bond for the movants.” Clearly, Judge Snepp in the conduct of this hearing was not bound by the rules of evidence as generally understood.
Judge Snepp’s order dated 8 August 1972 is
Affirmed.
Judge Vaughn concurs.
Judge Graham concurs in the result.